Citation Nr: 0316739	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. Juarbe


ATTORNEY FOR THE BOARD

W. Sampson, Counsel

INTRODUCTION

The veteran had active duty from October 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's request to 
reopen a previously denied claim for service connection for a 
psychiatric disorder.


REMAND

In May 2003, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulations giving the 
Board the authority to develop evidence were invalid 
because, in part, C.F.R. § 19.9(a)(2), in conjunction with 
38 C.F.R. § 20.1304, allows the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  This was contrary to the requirement of 
38 U.S.C.A. § 7104(a) which provides that all questions 
subject to a decision by the Secretary of VA shall be 
subject to one review on appeal by the Secretary.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1229 (Fed. Cir. 2003).  

The CAFC also noted that 38 C.F.R. § 20.1304 had recently 
been changed eliminating the waiver requirement.  Under the 
prior regulation, evidence could be submitted by the veteran 
directly to the Board and considered with prior RO 
consideration if a waiver was also submitted.  Compare 
38 C.F.R. § 20.1304(c) (2001) (providing that "[a]ny 
pertinent evidence . . . accepted by the Board . . . must be 
referred to the [agency of original jurisdiction] for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant"), 
with 38 C.F.R. § 20.1304 (2002) (eliminating the waiver 
requirement).  

In April 2002, the veteran wrote to the Board that he was 
sending all of the documents from the year 1958 up to today's 
date which were directly related to his claim to reopen.  
While there are many duplicates or records already in the 
claims file, included are documents which have not been 
considered by the RO, such as records of the veteran's 
current VA outpatient treatment.  In light of the recent CAFC 
decision, and the newly received evidence which appears to be 
pertinent to the veteran's request to reopen his claim for 
service connection for a psychiatric disorder, the Board must 
remand the case back to the RO for initial consideration of 
the evidence.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

2.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a psychiatric 
disorder.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the February 2002 
supplemental statement of the case.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
decision and the completion of the requested development by 
this remand.  The veteran will be notified by the RO 
regarding additional actions to be undertaken by him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




